 

Case 1:20-cv-22054-DPG Document 7 Entered on FLSD Docket 07/17/2020 Page 1of1

 

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Southern FL

Case Number: 20-CV-22054-DPG

Plaintiff:

SISVEL INTERNATIONAL S.A., 3G LICENSING S.A., and SISVEL S.p.A.
vs.

Defendant:

NOETIC, INC., et al.,

For:

Jorge Espinosa
GRAY ROBINSON
333 SE 2nd Avenue
Suite 3200

Miami, FL 33131

Received by DLE Process Servers, Inc on the 10th day of July, 2020 at 4:12 pm to be served on Noetic, Inc. c/o: Registered
Agent: Registered Agents Inc., 7901 4th Street N., Suite 300, St. Petersburg, FL 33702.

I, Michele Carpintier, do hereby affirm that on the 14th day of July, 2020 at 11:47 am, I:

served a CORPORATION by delivering a true copy of the Summons In A Civil Action,
Complaint For Patent Infringement and Exhibits. at 7901 4th Street N., Suite 300, St.
Petersburg, FL 33702 with the date and hour of service endorsed thereon by me, to: Charlotte
Green as Admin. Ass't for Registered Agents Inc.,. REGISTERED AGENT on behalf
ofNoetic, Inc. and informing said person of the contents therein, in compliance state statutes.

certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing,
in the judicial circuit in which the process was served.

Under penalties of perjury, | declare that | have read the foregoing Verified Return of Service and that the facts stated are true.
F.S. 92.525. NOTARY NOT REQUIRED PURSUANT TO FS. 92.525

Miche Cases

Michele Carpintier
APS 26478

DLE Process Servers, Inc
936 Sw 1st Avenue

#261

Miami, FL 33130

(786) 220-9705

Our Job Serial Number: DLE-2020028281

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1¢
